ANDERSON, J.
This appeal was taken from a decree of the chancellor sustaining demurrers to 1be re*519spondenfis cross-bill' and dismissing same. The decree in question is not such a one as will support an appeal under section 2838 of the Code of 1907. Nor is it such a final decree as to bring it within the influence of section 2837 of the Code.
The appeal must be dismissed, under the case of Thorne-Franklin Co. v. Gunn, 123 Ala. 640, 26 South. 198, and cases there cited.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.